Title: To Alexander Hamilton from John Jay, 10 September 1791
From: Jay, John
To: Hamilton, Alexander


New York 10 Septr 1791
Dear Sir
I send you Copies of a Letter of 3 Augt. from Jacob Cuyler, and of my answer of this Date. It is natural for men circumstanced as he is, to be anxious; and as adversity too often begets neglect, marks of attention are doubly acceptable to men in his Situation. I fear you will find it difficult to do much for his Son. A little will to him be much. At any Rate write to him, and let him percieve that altho you cannot create opportunities of serving him, yet that you wish him well.
adieu   Yours sincerely
John Jay Col. Hamilton
